Citation Nr: 0514061	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel





INTRODUCTION

The veteran served on active duty from May 1982 to August 
1996.  He served in the Southwest Asian theatre of operations 
(SWATO).  The exact dates of his service in the SWATO have 
not been determined.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board most recently remanded this matter in September 
2003 for the purpose of obtaining additional evidence and 
curing certain due process deficiencies.  The matter was 
returned to the Board for final appellate consideration in 
March 2004.

The issue of entitlement to a disability rating in excess of 
10 percent for insomnia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As he is currently service connected for generalized 
gouty arthritis, which is a systemic disease process, the 
veteran's currently diagnosed left knee gouty arthritis is 
presumed to be etiologically related to this condition.

2.  The veteran served in the Southwest Asia theater of 
operations during the Gulf War.

3.  A disability involving low back pain has not manifested 
to a compensable degree since the veteran's departure from 
the Southwest Asia theater of operations, no health care 
professional has opined that the veteran has a disability 
involving low back pain which was first manifested during 
active duty, gouty arthritis in the low back is not 
indicated, and the veteran has failed to present competent 
evidence demonstrating a diagnosable disability that accounts 
for his complaints of low back pain.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for left knee gouty 
arthritis is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

2.  A disability manifested by low back pain was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:

(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 

(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The claims file reflects that the veteran served is a 
recipient Southwest Asia Service Medal and Kuwait Liberation 
Medal.  These medals are issued to service members who served 
in the Southwest Asia theater of operations during the Gulf 
War.  Thus, he is a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).

The Left Knee

Post-service outpatient records from the Orlando VAMC 
document that the veteran received active treatment for gout 
affecting his left great toe.  By a rating action dated in 
February 1998, service connection for gout of the left first 
metatarsal phalangeal joint was granted.  In consideration of 
an August 2000 VA examination, which indicated that the 
veteran now suffered from gouty arthritis of the right in 
addition to gout of the left great toe, the RO granted 
service connection for gouty arthritis of the right knee in 
December 2000.  

Importantly, within the December 2000 rating action, the RO 
noted that service connection for gout had already been 
established, and that the gout in the veteran's right knee 
would therefore be associated with the gout condition.  
Simply stated, within the RO's rating action of December 
2000, the veteran appears to have been awarded service 
connection for gout of the right knee due to his gout within 
his left foot.  At this time, the veteran seeks service 
connection for gout in his left knee. 

A 20 percent disability evaluation was assigned for gout 
affecting the left first metatarsal phalangeal joint and 
right knee under Diagnostic Code 5002, which states that 
active gout will be rated on the basis of the frequency of 
exacerbations ad overall impairment of health.  Within this 
rating action, the RO is clearly associating the gout in the 
left foot with the gout is the right knee. 

The veteran was afforded a VA examination in December 2001.  
He denied a history of left knee injury.  He noted that he 
had gout, and that he had multiple attacks on the left knee.  
He said his knee was currently asymptomatic, but that 
exercise or prolonged activities such as walking caused his 
knee to become sore and stiff.  He indicated that he took 
allopurinol for prophylaxis against gout.  Following the 
physical examination, the veteran was diagnosed as having 
left knee gouty arthritis.

As noted above, the veteran is currently service connected 
for gouty arthritis, which affects his right knee and left 
great toe.  Gout is a systemic disease that is analogous to 
rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5017 and 5024.  Therefore, as service connection for gout has 
already been established, and a medical provider has found 
gout in the left knee, service connection for gout affecting 
the left knee is warranted.  The nature and extent of this 
disorder is not at issue before the Board at this time. 

Low Back

Service medical records show that the veteran was seen in 
April 1988 for complaints of low back pain.  He said he 
injured his back during physical training.  He was diagnosed 
as having musculoskeletal low back pain.  Subsequent service 
medical records are absent any findings of complaints, 
treatment, or diagnosis of low back problems.  This includes 
any service the veteran would have had in the SWATO.  As a 
whole, the Board must find that the service medical records 
provide evidence against this claim. 

Reports of examinations conducted in August 1993 and 
September 1995 indicated that the veteran's spine was normal.  
A review of the post-service medical evidence from the 
Orlando VAMC fails to show current treatment for a disability 
of the low back.  VA examinations conducted in October 1996 
and August 2000 did not identify a disability of the low 
back.  Indeed, the August 2000 examination report indicated 
that the veteran had no symptoms related to his lower back.  
Such medical reports provide more evidence against this 
claim. 

Mechanical low back pain was diagnosed following a December 
2001 VA examination.

The record shows that the veteran's complaint of low back 
pain has not been attributed to any known disability.  
Moreover, the December 2001 VA examination diagnosis of 
mechanical low back pain did not address the etiology of the 
condition.  The cause of the veteran's complaints of chronic 
low back pain remains unknown.  For purposes of this decision 
only, the Board will therefore accept argument that the 
veteran suffers from an undiagnosed illness involving chronic 
low back pain.  Nevertheless, for the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for low 
back disability.

Although the veteran has complained of low back pain 
subsequent to his Gulf War service, the evidence simply does 
not reflect low back symptoms which have manifested to a 
compensable degree since he was last in the Southwest Asia 
theater of operations.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which pertains to limitation of motion of the 
lumber spine, a 10 percent (compensable) evaluation is 
assigned when there is "slight" limitation of motion.  The 
regulations regarding diseases and injuries to the spine, 
were revised effective September 26, 2003.  Under these 
revised regulations, a 10 percent disability evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

In this case, the evidence does not support a finding that 
the veteran's complaints of back pain and loss of range of 
motion of the lumbar spine have risen to a compensable level 
of disability.  For example, when he was examined in December 
2001, the veteran was able to get on the examining table 
without difficulty.  There was no tenderness of the lumbar 
spine and no muscle spasm.  Forward bending was to 90 
degrees, backward bending was to 20 degrees, and side bending 
and rotation were to 45 degrees, bilaterally.  The findings 
of the December 2001 VA examination do not show a compensable 
loss of range of motion under the "old" or "new" rating 
schedule.  Moreover, the August 2000 examination report 
indicated that the veteran had no symptoms related to his 
lower back.  

Beyond the above, there are also no post-service medical 
records documenting treatment of the veteran's low back, to 
include range of motion studies.  In other words, there is no 
evidence that the veteran's low back condition manifested to 
a compensable since his service in the Southwest Asia Theater 
of operations.  Such facts only provide evidence against this 
claim.

As a whole, the Board finds that the evidence stands against 
the veteran's claim that this is alleged back disorder is a 
manifestation of an undiagnosed illness.

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  As 
previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Boyer v. West.  

In this case, there is no evidence that the veteran's 
complaints of low back pain have been attributed a known 
disability or disease.  The December  2001 VA examination 
merely diagnosed the veteran as suffering from mechanical low 
back pain.  "Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Moreover, there is no competent medical evidence associating 
any disorder of the veteran's low back to any incident, 
accident, or injury occurring during his active service.  The 
veteran's opinion that he suffers from a disability of the 
low back that is etiologically related to service is 
insufficient.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Based on the above, the first criterion (medical evidence of 
a current disability) and second criterion (medical nexus) 
have not been met.  Service connection for low back 
disability on a direct basis is not warranted.

The Board notes that an effort was made to obtain an opinion 
regarding a possible link between the veteran's service in 
the SWATO and his post service problems with low back pain.  
The veteran, however, failed to report to his scheduled VA 
examinations.  When the veteran does not appear for a 
scheduled examination in conjunction with an original claim 
for service connection, the claim will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  The above 
evidence fails to support the veteran's claim for service 
connection.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for low back disability, and 
that, therefore, the provisions of § 5107(b) are not 
applicable

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in June 2001, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO also requested that the 
veteran send any evidence to VA that might be pertinent to 
the claim.  This letter fully provided notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The June 2000 rating decision, December 2000 Statement of the 
Case (SOC), February 2002 Supplemental Statement of the Case 
(SSOC), and December 2004 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  The December 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran's service medical records are included with the 
claims folder.  Medical records have been obtained from the 
Orlando VA Medical Center (VAMC).  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA examinations were 
conducted in October 1996, August 2000, and December 2001.  
In this regard, the Board notes that VA examinations were 
scheduled in March 2004 for the purpose of determining the 
nature and etiology of the veteran's low back disorder, but 
that he failed to report for these examinations.  The 
December 2004 SSOC made reference to these missed 
appointments and the adverse effect it had on his appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, The Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in June 2000.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2001 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in December 2004.


ORDER

Entitlement to service connection for gout of the left knee 
is granted.

Entitlement to service connection for low back disability is 
denied.


REMAND

By a rating action dated in March 2005, the RO granted 
service connection for insomnia and assigned a 10 percent 
evaluation effective from February 1998.  In April 2005, the 
veteran submitted correspondence requesting an increased 
initial rating for his insomnia.  He expressly indicated that 
he was filing a Notice of Disagreement with the March 2005 
decision.  See 38 C.F.R. § 20.201 (2004).  On review of the 
claims folder, a statement of the case (SOC) has not been 
furnished regarding this issue.  As provided in Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), a remand is in order 
so that a SOC addressing this claim can be issued.

Accordingly, the issue of entitlement to a disability rating 
in excess of 10 percent for insomnia is remanded for the 
following additional action/development:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for insomnia.  The 
veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(2004), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

If an appeal is perfected on the above issue, that issue 
should then be certified for the Board's appellate review, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case. No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


